Citation Nr: 0111300	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount of $2,728.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1956 to February 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Winston-Salem, North 
Carolina.  


FINDING OF FACT

The overpayment of VA disability compensation benefits in the 
amount of $2,728 was not due to the veteran's fraud, 
misrepresentation or bad faith.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $2,728 is not 
precluded by fraud, misrepresentation, or bad faith on the 
appellant's part.  38 U.S.C.A. §§ 5107(b), 5302(c) (West 
1991); 38 C.F.R. §§  1.962(b), 1.965(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the October 1999 
determination by the Committee of the reason for the denial 
of his claim.  In addition, he was notified of the same in 
the subsequent statement of the case.  The Board concludes 
the discussions in the Committee's decision and the statement 
of the case informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, there is sufficient evidence of 
record to determine if the veteran committed fraud, 
misrepresentation or bad faith with respect to the 
overpayment at issue.  However, further development is needed 
prior to determination of whether a waiver is warranted under 
the standard of equity and good conscience.  As such, that 
matter is being remanded. 

Historically, the record shows that the veteran's daughter, 
R.B., was born in December 1978.

In a September 1981 rating decision, service connection was 
granted for a low back disability and a 10 percent rating was 
assigned.  In a March 1982 rating decision, the disability 
rating was increased to 20 percent and service connection was 
also granted for right acromioclavicular joint disability, 
also rated as 20 percent disabling.  In an April 1982 letter, 
the veteran was informed of this rating decision.  In 
addition, he was notified that included in his award were 
additional benefits for his spouse and children.  He was 
notified that any change in the number or status of his 
dependents must be reported promptly to VA.  In an August 
1983 letter, the veteran was again advised that included in 
his award were additional benefits for his spouse and 
children.  He was notified that any change in the number or 
status of his dependents must be reported promptly to VA.

In a January 1984 letter, the veteran was informed that 
included in his award were additional benefits for his spouse 
and children.  He was notified that any change in the number 
or status of his dependents must be reported promptly to VA.  
In an August 1985 letter, the veteran was informed that 
included in his award were additional benefits for his spouse 
and children.  He was notified that any change in the number 
or status of his dependents must be reported promptly to VA.

In August 1996, the veteran was provided a VA Form 21-8764.  
In an October 1996 letter, the veteran was again provided a 
VA Form 21-8764.  In that letter, he was also informed that 
VA would continue to pay for his daughter R.B. based on her 
school attendance until July 1, 1997.  The Form 21-8764 
provided in pertinent part that veterans having a 30 
[percent] or more service-connected condition may be entitled 
to additional compensation for a spouse, dependent parents, 
or unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  The veteran was also reminded that he was 
to inform VA of any change in the status of his dependents.  

In May 1997, a VA Form 21-674, request for Approval of School 
Attendance, was received from the veteran.  This form 
indicated that R.B. was enrolled in high school and expected 
to graduate the next month, June 1997.  

In August 1997, the veteran was again provided a VA Form 21-
8764 and was reminded that he was to inform VA of any change 
in the status of his dependents.  

In August 1997, a VA Form 21-674, request for Approval of 
School Attendance, was received from the veteran.  This form 
indicated that R.B. was enrolled in college and expected to 
graduate in June 2003.  

In an April 1998 letter, the veteran was provided a VA Form 
21-8764.  In that letter, he was also informed that VA would 
continue to pay for his daughter R.B. based on her school 
attendance until February 1, 2001.  The veteran was also 
reminded that he was to inform VA of any change in the status 
of his dependents.  

In a February 1999 Board decision, entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability was granted.  A March 1999 rating 
decision implemented the Board's decision.  In a March 1999 
letter, the veteran was notified that the effective date of 
payment for the awarded benefits was October 1, 1996.  

In a July 1999 letter, the veteran was notified that the RO 
proposed to reduce his disability compensation payments 
effective April 29, 1998.  This proposal was based on the 
receipt by the RO of evidence from the Atlanta, Georgia RO 
showing that R.B. had elected and was receiving Chapter 35 
educational assistance benefits.  In an August 1999 letter, 
the veteran was notified that the proposed action had been 
undertaken and that an overpayment had resulted due to the 
retroactive reduction of the veteran's disability 
compensation benefits.  

In August 1999, the veteran was notified that the amount of 
the overpayment at issue was $2,728. 

In September 1999, a financial status report was received 
from the veteran which showed that his family's monthly 
income was greater than their monthly expenses.  

In a decision dated in October 1999, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that the veteran's actions did not 
amount to fraud, misrepresentation, or bad faith.  However, 
the Committee further determined that recovery of the 
overpayment would not be against equity and good conscience.  
The veteran appealed that determination.  In the statement of 
the case, the RO apparently clarified that the veteran's 
actions in the creation of the overpayment did in fact amount 
to bad faith which precluded the granting of the request for 
a waiver of recovery of the overpayment. 

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2000).  
For fraud, consideration must be given to the definition of 
fraud delineated in the VA Office of General Counsel Opinion 
VAOPGC 4-85 (September 16, 1985).  In that opinion, the 
General Counsel (GC) held that the term "fraud," as used in 
38 U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), 
may be interpreted to mean an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining VA benefits, 
with knowledge that the misrepresentation of facts or the 
failure to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments ; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (2000).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (2000).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  The phrase "bad faith" is also 
defined in the Veterans Benefits Administration (VBA) 
CIRCULAR 20-90-5, dated February 12, 1990, as a willful 
intention on the part of the claimant to seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."  However, a recent decision of the 
Court has invalidated the use of the above-cited italicized 
phrase as an appropriate basis for a bad faith determination.  
See Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, 
the Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase neglect or refuse to fulfill some 
duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

In this case, the overpayment was created when the veteran's 
daughter was granted Chapter 35 benefits and elected to 
receive those benefits.  

A child who is eligible for educational assistance and who is 
also eligible for pension, compensation or dependency and 
indemnity compensation based on school attendance must elect 
whether he or she will receive educational assistance or 
pension, compensation or dependency and indemnity 
compensation.  The effective date of discontinuance of 
pension, compensation, or dependency and indemnity 
compensation to or for a child, or to or for a veteran or 
surviving spouse on behalf of such child, will be the day 
preceding the beginning date of the child's educational 
assistance allowance.  38 C.F.R.§§ 3.503(a)(8), 3.707, 
21.3023 (2000).

When the veteran's daughter elected to receive Chapter 35 
benefits, the additional compensation that the veteran was 
receiving for her was no longer warranted.  As such, the RO 
determined that the veteran acted in bad faith in the 
creation of the debt as he failed to promptly notify VA of 
his daughter's change in status.  The veteran maintains that 
VA was aware of his daughter's election of Chapter 35 
benefits as VA was paying those benefits.  In addition, the 
veteran indicated that be believed that he fully notified VA 
of when and where his daughter was attending school in a 
prompt manner.  

With regard to the elements of fraud, the Board notes that 
the veteran did not fully understand that when his daughter 
elected Chapter 35 benefits, her status as his dependent for 
additional compensation benefits terminated.  In addition, 
her eligibility for Chapter 35 benefits was retroactive, so 
she was paid, in part, retroactively.  The veteran did not 
have any control over that matter as he was retroactively 
granted individual unemployability benefits.  Also, VA 
improperly duplicated payment of VA educational benefits for 
the veteran's child.  Accordingly, the Board finds that all 
of elements of fraud are not met.  

With regard to misrepresentation, the Board does not find 
that the veteran's failure to notify VA of his daughter's 
election of Chapter 35 benefits was willful.  The veteran 
believed that VA knew of this information as the Chapter 35 
program is in fact a VA program.  This explanation is 
plausible.  Likewise, there was no bad faith as the Board 
does not find that the veteran was intentionally being 
deceptive because he thought VA was aware of the change in 
status as VA was providing his daughter Chapter 35 benefits 
and VA, in essence, had been notified of that change in her 
status.  

The evidence is insufficient to establish the elements of 
fraud, misrepresentation or bad faith.  Inasmuch as VA has 
not met its burden of proof to establish fraud, 
misrepresentation or bad faith, waiver of recovery of the 
overpayment of VA disability compensation benefits is not 
precluded as a matter of law.  


ORDER

Waiver of recovery of the overpayment of VA disability 
compensation benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith.  






REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, the application of the 
standard of equity and good conscience must be considered.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument, and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  The application of each of the elements 
of the standard of equity and good conscience was not 
addressed by the RO in this case, nor has VA fulfilled its 
duty to assist the veteran in the development of evidence 
pertaining to that inquiry.  The Board finds that the veteran 
would be prejudiced by the Board's consideration of that 
issue, in the circumstances of this case.  In order to 
properly consider the elements of the standard of equity and 
good conscience, the veteran should be provided an 
opportunity to submit evidence and argument in that regard to 
include the submission of a complete and current financial 
status report.  

In addition, and particularly pursuant to the Veterans Claims 
Assistance Act of 2000, the Board finds that all missing 
evidence should be obtained.  In this regard, the Board notes 
that the information furnished to the RO from the Atlanta, 
Georgia RO is not of record.  Also, the information showing 
that the veteran's daughter elected Chapter 35 benefits is 
not of record.  It would appear that this evidence may be 
contained in her own Chapter 35 educational assistance claims 
file.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The information furnished to the RO 
from the Atlanta, Georgia RO should be 
associated with the veteran's claims 
file.  Also, the information showing that 
the veteran's daughter elected Chapter 35 
benefits should be associated with the 
veteran's claims file.  The veteran's 
daughter's Chapter 35 educational 
assistance claims file should also be 
obtained and associated with the 
veteran's claims file.  The RO should 
obtain and associate with the claims file 
all outstanding records pertinent to this 
claim.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
records, also, and the RO should afford 
him an opportunity to do so.

2.  The veteran should be provided an 
opportunity to submit a complete and 
current financial status report. 

3.  The veteran and should be provided an 
opportunity to submit argument and 
evidence with regard to the elements of 
the standard of equity and good 
conscience.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for entitlement to a waiver of the 
recovery of an overpayment of VA 
disability compensation benefits under 
the standard of equity and good 
conscience.  If the action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



